

Exhibit 10.24(b)

AMENDMENT NO. 1
TO
JUPITER GAS GATHERING AGREEMENT






This Amendment No. 1 to the Jupiter Gas Gathering Agreement (this “Amendment”)
is made and entered into as of December 17, 2014, by and between EQT Production
Company (“Producer”) and EQT Energy, LLC (collectively with Producer,
“Shipper”), on the one hand, and EQM Gathering OPCO, LLC (“Gatherer”), on the
other hand. Producer, Shipper and Gatherer are each referred to herein as a
“Party” and collectively as the “Parties”.


WHEREAS, the Parties made and entered into that certain Jupiter Gas Gathering
Agreement dated May 1, 2014 (the “Agreement”) pursuant to which, among other
provisions, Shipper requested that Gatherer provide the gathering of natural gas
on behalf of Shipper by receiving quantities of natural gas and redelivering it
to or for Shipper's account; and


WHEREAS, the Parties intend to amend the Agreement, upon the terms and subject
to the conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound, the Parties
hereby agree as follows:


1. Definitions. All capitalized terms used but not otherwise defined or amended
herein shall have the meanings ascribed to them in the Agreement.


2.     Amendments.


a. Exhibit A attached to the Agreement is hereby amended to add the following
Receipt Point:
Receipt Point(s)
Receipt Point MDQ MMcf/Day
Zone
Zone MDQ MMcf/Day
Alpha
80
Zone3
370



















[REMAINDER OF PAGE INTENTIONALLY BLANK]







--------------------------------------------------------------------------------




b. Section III(A)(l) of Exhibit F attached to the Agreement is hereby amended to
add or make a revision to the following meters to the table included therein:










Meter ID






Meter
Name








GPS Coordinates






MA
OP
MinDQ
*
(Mcf /
Day)


MaxDQ (Mcf / Day)
17042
Pyles
39.969918, -80.110996
1440
1,670
78,500
17115
Thompson2
39.948602, -80.096748
720
680
45,900
M5220213
Petitt 1
39.94523, -80.23994
720
1,227
44,838
M5220220
Petitt 2
39.94523, -80.23994
720
1,227
44,838
M5220221
Petitt 3
39.94523, -80.23994
720
726
26,240
M5224083
Nicoloff
39.954037, -80.065039
1440
1,227
44,838
M5224627
Alpha 1
39.960097, -80.130604
1440
1,227
44,838
M5224714
Alpha 2
39.960097, -80.130604
1440
1,227
44,838



* Calculated @ minimum NOP with minimum Beta plate when applicable


c.
Section III(A)(2) of Exhibit F attached to the Agreement is hereby amended to
add a responsibilities table for each of the meters added pursuant to Section
2(b) of this Amendment, which establishes the design, construction, operation,
maintenance    and cost responsibility for each meter. Copies of such
responsibilities table for each of the meters are attached hereto and
incorporated herein by reference.



3. Effect of Amendment. The Agreement, as amended hereby, shall remain in full
force and effect, and all terms hereof are hereby ratified and confirmed by the
Parties.


4. Further Actions. The Parties agree to execute such other documents and take
such further actions necessary to effectuate this Amendment.


5. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same agreement. It is agreed by the Parties that
facsimile signature pages signed by the Parties shall be binding to the same
extent as original signature pages.


6. Entire Agreement. This Amendment is the entire agreement between the Parties
concerning the subject matter hereof and neither Party shall be bound by
representations except as set forth in this Amendment.


7. Amendments. This Amendment may not be modified or amended except by a written
agreement signed by the Parties.



2    



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.


EQT PRODUCTION COMPANY         EQM GATHERING OPCO, LLC

By: /s/ David Schlosser By: /s/ Andrew L. Murphy    
Name: David Schlosser     Name: Andrew L. Murphy        
Title: EVP Title: Vice President        


EQT ENERGY, LLC             

By: /s/ Donald M. Jenkins
Name: Donald M. Jenkins
Title: EVP, Commercial































3    



--------------------------------------------------------------------------------

Attachment to Amendment No. 1 to Jupiter Gas Gathering Agreement dated December
17, 2014

Pyles, 17042
STATION EQUIPMENT
REQUIRED
DESIGN
INSTALL
OWNERSHIP
OPERATE
MAINTAIN
SPECIAL PROVISIONS/ EQUIPMENT SPECS.
PIPING
 
 
 
 
 
 
 
Pipeline-Tap Value
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
6 Inch Tee & Valve ANSI 600
Inlet & Station Piping
Yes
Producer
Producer
Producer
Producer
Producer
6” Coated
Outlet & Station Piping
Yes
Gatherer
Producer
Producer
Gatherer
Producer
 
Test Station – inlet piping
Yes
Producer
Producer
Producer
Producer
Producer
 
Test Station – outlet piping
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
 
Corrosion coupon
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
 
GAS CONDITIONING
 
 
 
 
 
 
 
Filler Separator
Yes
Gatherer
Producer
Producer
Producer
Producer
EQT-Approved
Peco Cyclotube
Liquid Level Shutoff
No
 
 
 
 
 
Auto Shutoff
MEASUREMENT
 
 
 
 
 
 
 
Meter & Meter Runs
Yes
Gatherer
Producer
Producer
Gatherer
Producer
8 Inch Orifice Metter ANSI 600
Meter & Flow Control Risers, Valves, etc…
Yes
Gatherer
Producer
Producer
Gatherer
Producer
8 Inch ANSI 600
Electronic Measurement & Telecom Hardware
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Fisher 107
GAS QUALITY
 
 
 
 
 
 
 
Chromatograph
No
 
 
 
 
 
 
Continuous Sampler
No
 
 
 
 
 
 
H2O Dew Point Analyzer
No
 
 
 
 
 
 
Oxygen Analyzer
No
 
 
 
 
 
 
H2S Monitor
No
 
 
 
 
 
 
PRESSURE / FLOW CONTROL
 
 
 
 
 
 
 
Primary Pressure Control
Yes
Gatherer
Producer
Producer
Gatherer
Producer
 
Overpressure Device
Yes
Gatherer
Producer
Producer
Gatherer
Producer
 
Station Isolation Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
 
Flow Control Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
 
Heat
No
 
 
 
 
 
 
Check Valve
Yes
Gatherer
Producer
Producer
Producer
Producer
 
ODORIZATION
 
 
 
 
 
 
 
Odorizer & Controls
No
 
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
 
 
Communication service
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Radio
Electrical Service
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Solar & Battery
Building – Gas Chromatograph
No
 
 
 
 
 
 
Building – Odorizer
No
 
 
 
 
 
 
Fence/Vehicle Barrier/Signage
Yes
Gatherer
Producer
Producer
Gatherer
Producer
 
Air Permit
No
 
 
 
 
 
 
















4    



--------------------------------------------------------------------------------

Attachment to Amendment No. 1 to Jupiter Gas Gathering Agreement dated December
17, 2014

Thompson 1, 17043
Thompson 2, 17115
STATION EQUIPMENT
REQUIRED
DESIGN
INSTALL
OWNERSHIP
OPERATE
MAINTAIN
SPECIAL PROVISIONS/ EQUIPMENT SPECS.
PIPING
 
 
 
 
 
 
 
Pipeline-Tap Value
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
One 6-inch tee & valve ANSI 300; one 8-inch tee & valve ANSI 300
Inlet & Station Piping
Yes
Producer
Producer
Producer
Producer
Producer
6” coated
Outlet & Station Piping
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Two 6” lines, one to existing 6” tee and other to 8” tee
Test Station – inlet piping
Yes
Producer
Producer
Producer
Producer
Producer
 
Test Station – outlet piping
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
 
Corrosion coupon
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
 
GAS CONDITIONING
 
 
 
 
 
 
 
Filler Separator
Yes
Gatherer
Producer
Producer
Producer
Producer
 
Liquid Level Shutoff
No
 
 
 
 
 
Auto Shutoff
MEASUREMENT
 
 
 
 
 
 
 
Meter & Meter Runs
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Two 6-inch orifice meters ANSI 300 (existing)
Meter & Flow Control Risers, Valves, etc…
Yes
Gatherer
Producer
Producer
Gatherer
Producer
6 Inch ANSI 300 (existing)
Electronic Measurement & Telecom Hardware
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Fisher 107 (existing)
GAS QUALITY
 
 
 
 
 
 
 
Chromatograph
No
 
 
 
 
 
 
Continuous Sampler
No
 
 
 
 
 
 
H2O Dew Point Analyzer
No
 
 
 
 
 
 
Oxygen Analyzer
No
 
 
 
 
 
 
H2S Monitor
No
 
 
 
 
 
 
PRESSURE / FLOW CONTROL
 
 
 
 
 
 
 
Primary Pressure Control
Yes
Gatherer
Producer
Producer
Gatherer
Producer
4” V-200 with 4195 Wizard Controller (existing)
Overpressure Device
Yes
Gatherer
Producer
Producer
Gatherer
Producer
4” V-200 with 4195 Wizard Controller (existing)
Station Isolation Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
 
Flow Control Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
 
Heat
No
 
 
 
 
 
 
Check Valve
Yes
Gatherer
Producer
Producer
Producer
Producer
4” ANSI 300
ODORIZATION
 
 
 
 
 
 
 
Odorizer & Controls
No
 
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
 
 
Communication service
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Radio
Electrical Service
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Solar & Battery
Building – Gas Chromatograph
No
 
 
 
 
 
 
Building – Odorizer
No
 
 
 
 
 
 
Fence/Vehicle Barrier/Signage
Yes
Gatherer
Producer
Producer
Gatherer
Producer
 
Air Permit
No
 
 
 
 
 
 












5    



--------------------------------------------------------------------------------

Attachment to Amendment No. 1 to Jupiter Gas Gathering Agreement dated December
17, 2014

Pettit 1, M5220213
Pettit 2, M5220220
Pettit 3, M5220221 

STATION EQUIPMENT
REQUIRED
DESIGN
INSTALL
OWNERSHIP
OPERATE
MAINTAIN
SPECIAL PROVISIONS/ EQUIPMENT SPECS.
PIPING
 
 
 
 
 
 
 
Pipeline-Tap & Valve
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
One 8” Tap, Two 12” Taps and Valves ANSI 300
Inlet & Station Piping
Yes
Producer
Producer
Producer
Producer
Producer
16” Coated Pipe; 20” buried header
Outlet & Station Piping
Yes
Gatherer
Producer
Producer
Gatherer
Producer
16” Coated Pipe; 20” buried header
Test Station - inlet piping
Yes
Producer
Producer
Producer
Producer
Producer
 
Test Station - outlet piping
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
 
Corrosion coupon
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
 
GAS CONDITIONING
 
 
 
 
 
 
 
Filter Separator
Yes
Gatherer
Producer
Producer
Producer
Producer
EQT Approved
Liquid Level Shutoff
No
 
 
 
 
 
 
MEASUREMENT
 
 
 
 
 
 
 
Meter & Meter Runs
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Two 8-inch, One 6-inch Orifice Meter Runs
Meter & Flow Control Risers, Valves, etc…
Yes
Gatherer
Producer
Producer
Gatherer
Producer
8-inch and 6-inch for above
Electronic Measurement & Telecom Hardware
Yes
Gatherer
Producer
Producer
Gatherer
Producer
3 Eagle /1 RTU w/ Radio
GAS QUALITY
 
 
 
 
 
 
 
Chromatograph
No
 
 
 
 
 
 
Continuous Sampler
No
 
 
 
 
 
 
H2O Dew Point Analyzer
No
 
 
 
 
 
 
Oxygen Analyzer
No
 
 
 
 
 
 
H2S Monitor
No
 
 
 
 
 
 
PRESSURE / FLOW CONTROL
 
 
 
 
 
 
 
Primary Pressure Control
Yes
Gatherer
Producer
Producer
Gatherer
Producer
None if using buckling pin, else Fisher V-200s and 4195 Wizard Controllers
Overpressure Device
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Slam-shut buckling pin preferred, or Fisher V-200s and 4195 Wizard Controllers
Station Isolation Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Manual Valve
Flow Control Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
In lieu of flow control valve, OPP is acceptable
Heat
No
 
 
 
 
 
 
Check Valve
Yes
Gatherer
Producer
Producer
Producer
Producer
Two 8-inch, one 6-inch
ODORIZATION
 
 
 
 
 
 
 
Odorizer & Controls
No
 
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
 
 
Communication service
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Radio
Electrical Service
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Solar w/Batteries
Building - Gas Chromatograph
No
 
 
 
 
 
 
Building - Odorizer
No
 
 
 
 
 
 
Fence/Vehicle Barrier/Signage
Yes
Gatherer
Producer
Producer
Gatherer
Producer
 
Air Permit
No
 
 
 
 
 
 












6    



--------------------------------------------------------------------------------

Attachment to Amendment No. 1 to Jupiter Gas Gathering Agreement dated December
17, 2014

Nicoloff 1, 5100057 
Nicoloff 2, M5224083 

STATION EQUIPMENT
REQUIRED
DESIGN
INSTALL
OWNERSHIP
OPERATE
MAINTAIN
SPECIAL PROVISIONS/ EQUIPMENT SPECS.
PIPING
 
 
 
 
 
 
 
Pipeline-Tap & Valve
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
8” Tap
Inlet & Station Piping
Yes
Producer
Producer
Producer
Producer
Producer
Existing
Outlet & Station Piping
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Existing
Test Station - inlet piping
Yes
Producer
Producer
Producer
Producer
Producer
 
Test Station - outlet piping
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
 
Corrosion coupon
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
 
GAS CONDITIONING
 
 
 
 
 
 
 
Filter Separator
Yes
Gatherer
Producer
Producer
Producer
Producer
Shawndra Filter plus EQT Approved Peco Cyclotube
Liquid Level Shutoff
No
 
 
 
 
 
16” Barrel
MEASUREMENT
 
 
 
 
 
 
 
Meter & Meter Runs
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Existing 6” orifice plus 8” orifice
Meter & Flow Control Risers, Valves, etc…
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Existing 6” valves plus 8” valves
Electronic Measurement & Telecom Hardware
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Eagle/1 RTU (for each meter)
GAS QUALITY
 
 
 
 
 
 
 
Chromatograph
No
 
 
 
 
 
 
Continuous Sampler
No
 
 
 
 
 
 
H2O Dew Point Analyzer
No
 
 
 
 
 
 
Oxygen Analyzer
No
 
 
 
 
 
 
H2S Monitor
No
 
 
 
 
 
 
PRESSURE / FLOW CONTROL
 
 
 
 
 
 
 
Primary Pressure Control
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Primary and Monitor control valves are req'd UNLESS a Rupture Pin Valve is
installed. Existing 4” CV/OPP
Overpressure Device
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Rupture Pin Valve or Primary and Monitor Control Valve, Existing 4” OPP
Station Isolation Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Manual valve at header
Flow Control Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
 
Heat
No
 
 
 
 
 
 
Check Valve
Yes
Gatherer
Producer
Producer
Producer
Producer
6” and 8”
ODORIZATION
 
 
 
 
 
 
 
Odorizer & Controls
No
 
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
 
 
Communication service
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Radio or Cell
Electrical Service
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Solar & Battery
Building - Gas Chromatograph
No
 
 
 
 
 
 
Building - Odorizer
No
 
 
 
 
 
 
Fence/Vehicle Barrier/Signage
Yes
Gatherer
Producer
Producer
Gatherer
Producer
 
Air Permit
No
 
 
 
 
 
 














7    



--------------------------------------------------------------------------------

Attachment to Amendment No. 1 to Jupiter Gas Gathering Agreement dated December
17, 2014

Alpha 1, M5224627
Alpha 2, M5224714


STATION EQUIPMENT
REQUIRED
DESIGN
INSTALL
OWNERSHIP
OPERATE
MAINTAIN
SPECIAL PROVISIONS/ EQUIPMENT SPECS.
PIPING
 
 
 
 
 
 
 
Pipeline-Tap & Valve
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
10” hot tap
Inlet & Station Piping
Yes
Producer
Producer
Producer
Producer
Producer
10” minimum
Outlet & Station Piping
Yes
Gatherer
Producer
Producer
Gatherer
Producer
10” minimum
Test Station - inlet piping
Yes
Producer
Producer
Producer
Producer
Producer
 
Test Station - outlet piping
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
 
Corrosion coupon
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
 
GAS CONDITIONING
 
 
 
 
 
 
 
Filter Separator
Yes
Gatherer
Producer
Producer
Producer
Producer
EQT Approved Peco Cyclotube
Liquid Level Shutoff
No
 
 
 
 
 
 
MEASUREMENT
 
 
 
 
 
 
 
Meter & Meter Runs
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Two 8” orifice
Meter & Flow Control Risers, Valves, etc…
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Valves for 8” meter skid
Electronic Measurement & Telecom Hardware
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Eagle/1 RTU (for each meter)
GAS QUALITY
 
 
 
 
 
 
 
Chromatograph
No
 
 
 
 
 
 
Continuous Sampler
No
 
 
 
 
 
 
H2O Dew Point Analyzer
No
 
 
 
 
 
 
Oxygen Analyzer
No
 
 
 
 
 
 
H2S Monitor
No
 
 
 
 
 
 
PRESSURE / FLOW CONTROL
 
 
 
 
 
 
 
Primary Pressure Control
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Primary and Monitor control valves are req'd UNLESS a Rupture Pin Valve is
installed
Overpressure Device
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Rupture Pin Valve or Primary and Monitor Control Valve
Station Isolation Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Manual valve at header
Flow Control Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
In lieu of flow control valve, OPP is acceptable
Heat
No
 
 
 
 
 
 
Check Valve
Yes
Gatherer
Producer
Producer
Producer
Producer
For each 8” meter skid
ODORIZATION
 
 
 
 
 
 
 
Odorizer & Controls
No
 
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
 
 
Communication service
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Cell Modem
Electrical Service
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Solar & Battery
Building - Gas Chromatograph
No
 
 
 
 
 
 
Building - Odorizer
No
 
 
 
 
 
 
Fence/Vehicle Barrier/Signage
Yes
Gatherer
Producer
Producer
Gatherer
Producer
 
Air Permit
No
 
 
 
 
 
 




8    

